         Case 1:19-cr-00131-PAE Document 713
                                         714 Filed 03/03/21
                                                   03/04/21 Page 1 of 1

                                                           305 Broadway, 7th Floor
TAYLOR & COHEN LLP                                         New York, NY 10007
                                                           Tel (212) 257-1900
                                                           Fax (646) 808-0966
                                                           www.taylorcohenllp.com

                                   March 3, 2021

 By ECF and Email

 The Honorable Paul A. Engelmayer
 United States District Judge
 Thurgood Marshall
    United States Courthouse
 40 Foley Square
 New York, NY 10007

 Re: U.S. v. Dwyane Anthony Conley, 19 CR 131-03 (PAE)

 Dear Judge Engelmayer:

        On behalf of Dwayne Anthony Conley, I respectfully request that the Court
 order the MCC to continue providing Mr. Conley with 10 hours weekly of
 videoconference time through and including the week beginning on Monday, March
 15, 2021.

        On January 6, 2021, the Court ordered the MCC to provide both remaining
 defendants 10 hours weekly of videoconference time up through and including
 February 19, 2021. (See ECF Doc. 653 at 10-11). Earlier today, the government
 brought it to our attention that the original order had expired and informed defense
 counsel that the MCC would continue to provide VTCs through the end of this week.
 The expanded access to our client has been extremely useful to Mr. Gregory and me,
 who are still new to the case, and an additional two weeks would be just as helpful.
 In essence, we are squeezing meetings that would have occurred over many months
 into a period of weeks.

       The government informs me that it does not oppose this request.

 Respectfully,



 Zachary Taylor                               GRANTED. The Clerk of Court is requested to
                                              terminate the motion at Dkt. No. 713.
 cc:   Rushmi Bhaskaran, Esq.
                                                                         3/4/2021
                                               SO ORDERED.

                                                                
                                                          __________________________________
                                                                PAUL A. ENGELMAYER
                                                                United States District Judge
